Nichols, Justice.
This is a companion case to Smith v. State, 224 Ga. 750, in that the defendants were jointly indicted for the same crime although they were tried separately. The defendant Rabideaux was found guilty and sentenced to 15 years in the penitentiary. The motion for new trial in the present case was overruled and such judgment is enumerated as error. Held:
The questions presented by the amended motion for new trial are controlled adversely to the appellant by the decision in Smith v. State, supra.

Judgment affirmed.


All the Justices concur.